
	

113 HR 4743 IH: Bonus Depreciation Extension Act of 2014
U.S. House of Representatives
2014-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4743
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2014
			Mr. Larson of Connecticut (for himself and Mr. Neal) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for an extension of bonus depreciation.
	
	
		1.Short titleThis Act may be cited as the Bonus Depreciation Extension Act of 2014.
		
			2.
			Extension of bonus depreciation
			
				(a)
				In general
				Paragraph (2) of section 168(k) of the Internal Revenue Code of 1986 is amended—
				
					(1)
					by striking January 1, 2015 in subparagraph (A)(iv) and inserting January 1, 2017, and
				
					(2)
					by striking January 1, 2014 each place it appears and inserting January 1, 2016.
				
				(b)
				Special rule for Federal long-Term contracts
				Clause (ii) of section 460(c)(6)(B) of such Code is amended by striking January 1, 2014 (January 1, 2015 and inserting January 1, 2016 (January 1, 2017.
			(c)Expansion of election To accelerate AMT credits in lieu of bonus depreciationSection 168(k)(4) of such Code is amended to read as follows:
				
					(4)Election to accelerate amt credits in lieu of bonus depreciation
						(A)In generalIf a corporation elects to have this paragraph apply for any taxable year—
							(i)paragraphs (1) and (2)(F)(i) shall not apply for such taxable year,
							(ii)the applicable depreciation method used under this section with respect to any qualified property
			 shall be the straight line method, and
							(iii)the limitation imposed by section 53(c) for such taxable year shall be increased by the bonus
			 depreciation amount which is determined for such taxable year under
			 subparagraph (B).
							(B)Bonus depreciation amountFor purposes of this paragraph—
							(i)In generalThe bonus depreciation amount for any taxable year is an amount equal to 20 percent of the excess
			 (if any) of—
								(I)the aggregate amount of depreciation which would be allowed under this section for qualified
			 property placed in service by the taxpayer during such taxable year if
			 paragraph (1) applied to all such property, over
								(II)the aggregate amount of depreciation which would be allowed under this section for qualified
			 property placed in service by the taxpayer during such taxable year if
			 paragraph (1) did not apply to any such property.The aggregate amounts determined under subclauses (I) and (II) shall be determined without regard
			 to any election made under subsection (b)(2)(D), (b)(3)(D), or (g)(7) and
			 without regard to subparagraph (A)(ii).(ii)LimitationThe bonus depreciation amount for any taxable year shall not exceed the lesser of—
								(I)50 percent of the minimum tax credit under section 53(b) for the first taxable year ending after
			 December 31, 2013, or
								(II)the minimum tax credit under section 53(b) for such taxable year determined by taking into account
			 only the adjusted minimum tax for taxable years ending before January 1,
			 2014 (determined by treating credits as allowed on a first-in, first-out
			 basis).
								(iii)Aggregation ruleAll corporations which are treated as a single employer under section 52(a) shall be treated—
								(I)as 1 taxpayer for purposes of this paragraph, and
								(II)as having elected the application of this paragraph if any such corporation so elects.
								(C)Credit refundableFor purposes of section 6401(b), the aggregate increase in the credits allowable under part IV of
			 subchapter A for any taxable year resulting from the application of this
			 paragraph shall be treated as allowed under subpart C of such part (and
			 not any other subpart).
						(D)Other rules
							(i)ElectionAny election under this paragraph may be revoked only with the consent of the Secretary.
							(ii)Partnerships with electing partnersIn the case of a corporation which is a partner in a partnership and which makes an election under
			 subparagraph (A) for the taxable year, for purposes of determining such
			 corporation’s distributive share of partnership items under section 702
			 for such taxable year—
								(I)paragraphs (1)(A) and (2)(F)(i) shall not apply, and
								(II)the applicable depreciation method used under this section with respect to any qualified property
			 shall be the straight line method.
								(iii)Certain partnershipsIn the case of a partnership in which more than 50 percent of the capital and profits interests are
			 owned (directly or indirectly) at all times during the taxable year by 1
			 corporation (or by corporations treated as 1 taxpayer under subparagraph
			 (B)(iii)), each partner shall compute its bonus depreciation amount under
			 clause (i) of subparagraph (B) by taking into account its distributive
			 share of the amounts determined by the partnership under subclauses (I)
			 and (II) of such clause for the taxable year of the partnership ending
			 with or within the taxable year of the partner.
							(iv)Special rule for passenger aircraftIn the case of any passenger aircraft, the written binding contract limitation under paragraph
			 (2)(A)(iii)(I) shall not apply for purposes of subparagraph (B)(i)(I).
							.
			
				(d)
				Conforming amendments
				
					(1)
					The heading for subsection (k) of section 168 of such Code is amended by striking January 1, 2014 and inserting January 1, 2016.
				
					(2)
					The heading for clause (ii) of section 168(k)(2)(B) of such Code is amended by striking pre-January 1, 2014 and inserting pre-January 1, 2016.
				
					(3)
					Subparagraph (C) of section 168(n)(2) of such Code is amended by striking January 1, 2014 and inserting January 1, 2016.
				
					(4)
					Subparagraph (D) of section 1400L(b)(2) of such Code is amended by striking January 1, 2014 and inserting January 1, 2016.
				
					(5)
					Subparagraph (B) of section 1400N(d)(3) of such Code is amended by striking January 1, 2014 and inserting January 1, 2016.
				
				(e)
				Technical amendment relating to section 331 of the American Taxpayer Relief Act of 2012Clause (iii) of section 168(k)(4)(J) of such Code is amended by striking any taxable year and inserting its first taxable year.
			(f)Effective dates
				(1)In generalExcept as otherwise provided in this subsection, the amendments made by this subsection shall apply
			 to property placed in service after December 31, 2013.
				(2)Expansion of election to accelerate amt credits in lieu of bonus depreciation
					(A)In generalThe amendment made by subsection (c) (other than so much of such amendment as relates to section
			 168(k)(4)(D)(iii) of such Code, as added by such amendment) shall apply to
			 taxable years ending after December 31, 2013.
					(B)Transitional ruleIn the case of a taxable year beginning before January 1, 2014, and ending after December 31, 2013,
			 the bonus depreciation amount determined under section 168(k)(4) of such
			 Code for such year shall be the sum of—
						(i)such amount determined without regard to the amendments made by this section and—
							(I)by taking into account only property placed in service before January 1, 2014, and
							(II)by multiplying the limitation under section 168(k)(4)(C)(ii) of such Code (determined without
			 regard to the amendments made by this section) by a fraction the numerator
			 of which is the number of days in the taxable year before January 1, 2014,
			 and the denominator of which is the number of days in the taxable year,
			 and
							(ii)such amount determined after taking into account the amendments made by this section and—
							(I)by taking into account only property placed in service after December 31, 2013, and
							(II)by multiplying the limitation under section 168(k)(4)(B)(ii) of such Code (as amended by this
			 section) by a fraction the numerator of which is the number of days in the
			 taxable year after December 31, 2013, and the denominator of which is the
			 number of days in the taxable year.
							(3)Technical amendmentThe amendment made by subsection (e) shall take effect as if included in the provision of the
			 American Taxpayer Relief Act of 2012 to which it relates.
				
